FILED
                                                                     United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                          Tenth Circuit

                           FOR THE TENTH CIRCUIT                           October 22, 2018
                       _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 HELEGNER RAMON TIJERA
 MORENO,

       Petitioner,

 v.                                                          No. 18-9516
                                                         (Petition for Review)
 JEFFERSON B. SESSIONS, III,
 United States Attorney General,

       Respondent.
                       _________________________________

                           ORDER AND JUDGMENT *
                       _________________________________

Before HARTZ, BALDOCK, and HOLMES, Circuit Judges.
                  _________________________________

      Helegner Ramon Tijera Moreno, a native and citizen of Venezuela, petitions

for review of a Board of Immigration Appeals (BIA) decision denying his asylum

application. 1 For the reasons that follow, we deny the petition for review.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
       We afford Mr. Moreno’s pro se materials a solicitous construction.
See Van Deelen v. Johnson, 497 F.3d 1151, 1153 n.1 (10th Cir. 2007).
                                           I

      Mr. Moreno applied for admission to the United States on September 4, 2016.

Following a credible-fear interview, he was charged with removal as an alien who, at

the time of his application for admission, did not possess a valid entry document.

See 8 U.S.C. § 1182(a)(7)(A)(i)(I). Mr. Moreno conceded the charge but applied for

asylum, restriction on removal, and protection under the Convention Against Torture

(CAT). After a hearing, an immigration judge (IJ) denied relief and ordered him

removed to Venezuela. Mr. Moreno appealed to the BIA, which affirmed the denial

of relief. The BIA agreed with the IJ’s conclusion that Mr. Moreno failed to show he

suffered past persecution. The BIA further determined that he failed to satisfy the

more demanding standard for restriction on removal and that he abandoned his CAT

claim. Mr. Moreno now challenges the denial of his asylum application. 2

                                          II

      We review the agency’s legal conclusions de novo and its factual findings for

substantial evidence. Karki v. Holder, 715 F.3d 792, 800 (10th Cir. 2013). “[T]he

administrative findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).




      2
        Mr. Moreno does not challenge the denial of restriction on removal or CAT
protection. Although he briefly contends that he has a well-founded fear of future
persecution, even if he did not suffer past persecution, the BIA concluded—and the
administrative record confirms—that he failed to exhaust that issue. Accordingly, we
do not consider it. See Sidabutar v. Gonzales, 503 F.3d 1116, 1118 (10th Cir. 2007).
                                          2
         To obtain asylum, an alien must demonstrate he is a refugee, meaning he is a

person outside of his country “who is unable or unwilling to return to . . . that country

because of persecution or a well-founded fear of persecution on account of [a

protected ground:] race, religion, nationality, membership in a particular social

group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A); see id. § 1158(b)(1)(B)(i)

(requiring to establish refugee status that a protected ground “was or will be at least

one central reason for persecuting the applicant”). An alien can establish refugee

status by “showing past persecution, which creates a rebuttable presumption of a

well-founded fear of future persecution.” Karki, 715 F.3d at 801.

         “‘In this circuit, the ultimate determination whether an alien has demonstrated

persecution is a question of fact, even if the underlying factual circumstances are not

in dispute and the only issue is whether those circumstances qualify as persecution.’”

Hayrapetyan v. Mukasey, 534 F.3d 1330, 1335 (10th Cir. 2008) (quoting

Vicente-Elias v. Mukasey, 532 F.3d 1086, 1091 (10th Cir. 2008)). “We review the

agency’s factual determination that [an alien] did not suffer persecution under the

substantial evidence standard.” Pang v. Holder, 665 F.3d 1226, 1231 (10th Cir.

2012).

         As a preliminary matter, Mr. Moreno contests our standard of review. Citing

our precedent holding that the question of persecution is one of fact, Mr. Moreno

notes the BIA reviews the issue of persecution de novo, signaling it is a question of

law. We have previously acknowledged “there is serious reason to question whether

this court should treat the BIA’s ultimate determination as to the existence of

                                             3
persecution (i.e., whether a given set of facts amounts to persecution) as factual in

nature.” Xue v. Lynch, 846 F.3d 1099, 1104 (10th Cir. 2017). In Xue, we observed

that “the BIA has specifically determined that the ultimate resolution whether a given

set of facts amount to persecution is a question of law reviewed de novo.” Id.;

see also id. at 1104 n.9 (noting that In re A-S-B-, 24 I. & N. Dec. 493, 496-97 (BIA

May 8, 2008), “empowered the agency to review de novo an IJ’s determination as to

whether a given set of facts amounts to persecution,” overruled in part on other

grounds by In re Z-Z-O-, 26 I. & N. Dec. 586, 589-91 (BIA May 26, 2015)). We

further observed that “[u]nless the BIA’s decision in In re A-S-B- is wrong, it appears

entirely likely this court should be treating BIA decisions on the ultimate question of

the existence of persecution as legal in nature.” Id. at 1106. Otherwise, we

explained, “[t]he failure of the BIA to apply the correct standard of review on appeal

from the decision of an IJ is, itself, a legal error requiring remand for additional

proceedings.” Id. We declined to resolve the issue, however, because the parties in

Xue failed to address it and, in any event, the panel was bound by prior precedent.

See id. at 1104, 1106.

      There are two impediments to our consideration of this issue. First, although

Mr. Moreno asserts “[t]he BIA justified its decision with reference to 10th Circuit

law,” Aplt. Br. at 4, he does not contend the BIA applied an incorrect standard of

review. Rather, he simply notes the issue in our caselaw and urges us to “remand for

the BIA to consider [his] case under the appropriate de novo standard without

reference to 10th Circuit case law that uses a different standard.” Id. But because

                                            4
Mr. Moreno does not identify any error in the standard of review employed by the

BIA, we have no occasion to remand. Second, as Xue recognized, we are bound by

our prior precedent absent en banc reconsideration or a superseding Supreme Court

decision to the contrary. Id. at 1104. Consequently, even if we were to consider the

issue, we are obliged to follow the standard of review prescribed by our precedent.

      We turn, then, to the merits of Mr. Moreno’s asylum claim. He contends the

evidence establishes that he was persecuted. “Persecution is the infliction of

suffering or harm upon those who differ (in race, religion, or political opinion) in a

way regarded as offensive and requires more than just restrictions or threats to life

and liberty.” Chaib v. Ashcroft, 397 F.3d 1273, 1277 (10th Cir. 2005) (internal

quotation marks omitted). “We do not look at each incident in isolation, but instead

consider them collectively, because the cumulative effects of multiple incidents may

constitute persecution.” Ritonga v. Holder, 633 F.3d 971, 975 (10th Cir. 2011).

      Mr. Moreno claims he was persecuted on account of his political opinion. 3 He

testified that he was a member of the Venezuelan army from 2009 to 2014. On

April 16, 2013, during the presidential election, he and other officers were assigned

to a polling station where an opponent of the incumbent’s party did well. Although

the incumbent’s party won the election, Mr. Moreno’s director colonel accused him

of being a traitor, apparently based on the voting returns at the polling station.



      3
       Mr. Moreno also originally sought relief as a member of a particular social
group—a deserter of the Venezuelan army—but he abandoned that theory before the
BIA and does not pursue it in this court.
                                            5
Mr. Moreno and the other soldiers assigned to that station were forced to stand at

attention for about three or four hours, and the next day they were summoned for

questioning by the General Directorate of Military Counter-Intelligence. On May 15,

2013, Mr. Moreno received another summons for further questioning on his political

views. He objected but complied with both summonses. Subsequently, he received a

performance evaluation indicating that he was doing “very well” but “was transferred

from the unit because supposedly the DIM (Directorate of Military Intelligence)

expressed that he was involved in political militancy.” Admin. R. at 375

(capitalization omitted).

      In July 2013, Mr. Moreno was assigned to a presidential initiative in which the

military patrolled with local police. In that capacity, he and several officers arrested

a group of approximately five to seven youths. He testified that a week later, on

July 28, he was attending an army sergeant’s family reunion when the same group of

youths arrived at the sergeant’s home and robbed everyone. Mr. Moreno testified

that the youths were armed with an AK-47, three 9mm handguns, and a .38 caliber

revolver. He stated that someone recognized him and informed the group’s “boss”

that he was a member of the military. Id. at 155. The boss approached Mr. Moreno

and said, “[D]id you know that your commander sen[t] me here to kill you.” Id. He

was then beaten about the face and sides with the butts of the weapons. Mr. Moreno

testified that the youths “broke the upper part . . . on [his] cranium” and fractured his

finger. Id. He stated that his finger required surgery and the blows to his head

required stitches. He testified that he filed a police report, but the report, which

                                            6
reflects that it was filed by Mr. Moreno’s friend, does not indicate Mr. Moreno or

anyone else was beaten during the robbery. Id. at 383-84.

      Eventually, Mr. Moreno was transferred to a unit closer to Caracas, where he

and another soldier were received as “Esquadios” or “squalid ones.” Id. at 148-49.

He was regularly forced to stand at attention for long periods of time because he

refused to recite a political motto, although he testified that this punishment never

escalated beyond a verbal reprimand. Also, Mr. Moreno explained, he was

constantly accused of being a counterrevolutionary and his military superiors would

not let him advance because they suspected him of “political activities against the

revolution.” Id. at 160. He sought psychiatric treatment and was diagnosed with an

impulse disorder. By December 2014, Mr. Moreno had applied for and been denied

retirement from the army five times. Facing consistent threats of imprisonment,

Mr. Moreno deserted the army and fled Venezuela.

      This evidence does not compel a finding of persecution. Mr. Moreno was

forced to stand at attention for long periods of time as a matter of military discipline,

apparently because he believed he was perceived as being disloyal to the governing

regime and insubordinate for refusing to recite a political motto, but he was never

physically mistreated. He was also transferred to a different unit in Caracas, which

he describes as a “gang-infested territory,” Aplt. Br. at 2, but military discipline and

station assignments generally fail to evidence persecution, see, e.g., Urukov v. INS,

55 F.3d 222, 228 (7th Cir. 1995) (rejecting claim of persecution based on alien’s

displeasure with where he was stationed in the military and fifteen-day incarceration

                                            7
for fighting with fellow soldiers). Additionally, Mr. Moreno was summoned for

questioning on his political views, taunted, and allegedly threatened with

imprisonment, but “[m]ere denigration, harassment, and threats” do not qualify as

persecution, Pang, 665 F.3d at 1231 (internal quotation marks omitted).

      More troubling is Mr. Moreno’s testimony that he was robbed and beaten at

the direction of his commanding officer. We note, however, that the IJ discredited

Mr. Moreno’s account of the robbery and the motive of the robbers because there was

no mention in the police report that he was injured, there was no corroborating

evidence of the injuries he claimed to have sustained, and a report he sent to his

commanding officer failed to mention either that he was injured in the robbery or that

he had previously arrested the robbers. 4 Mr. Moreno does not contest these findings,

and in the BIA he simply asserted that he was entitled to a presumption of credibility,

see Admin. R. at 8 n.1. But his failure to contest the IJ’s credibility assessment

leaves intact the finding that he was the victim of a common robbery, along with the

other party-goers, and that his story about the robbers’ motives was not supported by

the evidence. Such “acts of common criminality or personal hostility . . . do not

implicate asylum eligibility.” Vatulev v. Ashcroft, 354 F.3d 1207, 1209 (10th Cir.




      4
        Where, as here, the BIA’s decision is issued by a single member of the
Board, “we will not affirm on grounds raised in the IJ decision unless they are relied
upon by the BIA[,]” but “we are not precluded from consulting the IJ’s more
complete explanation of those same grounds.” Uanreroro v. Gonzales, 443 F.3d
1197, 1204 (10th Cir. 2006).
                                           8
2003). Consequently, Mr. Moreno’s evidence does not compel the conclusion that he

was persecuted in Venezuela.

      Having failed to show that he suffered past persecution, Mr. Moreno is not

entitled to a rebuttable presumption that he has a well-founded fear of persecution in

the future. Accordingly, Mr. Moreno fails to establish his eligibility for asylum.

                                          III

      The petition for review is denied. Mr. Moreno’s motion to proceed on appeal

in forma pauperis (IFP) is denied because he merely avers that he cannot pay the

required filing fee, without providing any documentation or supporting affidavit to

substantiate his claimed indigency. See Lister v. Dep’t of Treasury, 408 F.3d 1309,

1313 (10th Cir. 2005) (holding that applicant’s “bald assertion” of an inability to pay

the required filing fee was insufficient to obtain IFP status); see also Salgado-Toribio

v. Holder, 713 F.3d 1267, 1270 (10th Cir. 2013) (applying 28 U.S.C. § 1915 to

petition for review of BIA decision). 5



                                                      Entered for the Court


                                                      Jerome A. Holmes
                                                      Circuit Judge




      5
        Mr. Moreno appears to have filed a form IFP motion possibly prepared by
another alien. The motion states that “Petitioner is detained and an El Salvadoran
national, and does not have any assets or income.” Mot. for IFP at 1. Mr. Moreno is
a native and citizen of Venezuela, not El Salvador.
                                           9